     Case 1:20-cv-06985-LTS-SLC Document 49-6 Filed 12/11/20 Page 1 of 1




                           PROPOSED TEXT MESSAGE NOTICE
If you were employed as an Anti Money Laundering investigator, or an Anti Money Laundering
Quality Assurance reviewer, or a Team Lead, on the Apple Bank Lookback Review Project from
August 28, 2017 to the present, please read this notice as you may be entitled to join a lawsuit
claiming back pay for overtime compensation. For additional information about the case, including
how to join, please call Julia H. Klein, Esq. of the Klein Law Group of New York, PLLC at (347)
292-817
